Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11are allowed.  
The following is an examiner’s statement of reason for allowance:  
	Regarding claims 1-11, Torii et al. discloses a data archiving method performed by a computer device comprising at least one processor, comprising steps of: compressing and storing, by the at least one processor, at least some of data stored in a database included in the target system in a table of the database or another database (i.e., “in the dictionary-based compression method, compression target input data is first fetched in step 41, and a search is made to determine whether the same data as the input data exists in the dictionary is searched in step 42” (0007)); and storing, by the at least one processor, at least some of the data compressed and stored in the table in a file form according to a preset condition (i.e., “A compression/decompression method for a compression engine to compress data and a decompression engine to decompress compressed data, wherein said compression engine is configured to: start compressing data according to a first compression rule used at the start of a preset data compression process and analyze characteristics of the data”(claim 1)), but Torii does not disclose wherein the preset condition comprises at least one a first condition in which a search request for the data compressed and stored in the table does not occur for a preset first period and a second condition in which a search request for the data compressed and stored in the table is equal to or smaller than a preset number for a preset second period.
Closes reference
U.S. 2019/0146946 discloses compress files which is generated in the preset 111111period (0103)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        November 15, 2021